Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton (US 1,605,273).
Norton discloses a system for stacking a plurality of coils comprising: 
a coil stacker lifting head 7, 12a;
a coils stacker lifting head including-
an expanding mandrel 12, 12a, 21, 22 configured to expand to receive opposite edges a plurality of coils and grab one coil, 
actuating means 20 for automatically actuating a coil stacker lifting head to lift a plurality of coils.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 4, 5, 9, 16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Henson (US 6,273,670).
Norton discloses moving stacks via an expanding mandrel with an overhead mechanism. Norton does not disclose a carriage assembly. Henson discloses a carriage assembly 30 (“manipulator 30 is mounted to a gantry frame assembly 22. It is to be understood that the gantry frame assembly 22 forms a robot superstructure that allows travel of the end effector assembly 20 along the orthogonal X-axis, Y-axis and Z-axis”; C3/L48-52), a coil stacker lifting head 100, 104, 106, 110, 204, 204a (FIGS. 2-4, 10, 12) being transported by a carriage assembly to transport one coil to a predetermined position over a surface 25 (or “pallet’), once the at least one coil reaches a desired position, the at least one coil is lowered to a surface by a coil stacker lifting head, upon reaching a surface, an lifting head releases a coil to place a coil on a surface. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Norton to include a carriage assembly moving a coil stack via an overhead X, Y, Z gantry frame to a predetermined position over a surface, as taught by Henson, thereby allowing a large number of individual types of articles, e.g. coils or tires, to be stacked and subsequently palletized by type.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Fullop (US 1,445,581).
Norton does not disclose drum wedges. Fullop discloses drum wedges 4, 4. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Norton to include Fullop’s drum wedges that are “detachable and interchangeable sections, arranged and adapted to permit of the control of the gripping device from a source remote from the tool.”
Allowable Subject Matter
Claims 7, 8, 10, 11, 12, 13, 17, 19 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652